Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges (Dollars in millions) Six months endedJune 30, 2007 General Electric Company and consolidated affiliates Earnings (a) $ 12,315 Plus Interest and other financial charges included in expense 11,536 One-third of rental expense (b) 330 Adjusted “earnings” $ 24,181 Fixed Charges Interest and other financial charges included in expense $ 11,536 Interest capitalized 54 One-third of rental expense (b) 330 Total fixed charges $ 11,920 Ratio of earnings to fixed charges 2.03 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
